Simons, J.
(dissenting). I agree with the majority that the Appellate Division, in furtherance of its responsibility for oversight and discipline of attorneys and counselors of law, has inherent authority over its records and that that authority includes the power to order the unsealing of records and the production of tapes for use by a departmental Grievance Committee. I agree also that the order should be entered only upon the Committee’s affirmation that the records are necessary to aid it in furtherance of its responsibilities. The necessary showing, however, should be no greater than that required of a prosecutor or law enforcement agency by the statute permitting them to obtain the records, a showing “that justice requires that such records be made available” (CPL 160.50, subd 1, par [d]). It was error to unseal the records and deliver the tapes in this case because there was neither an affirmation by the Committee nor a formal order of the Appellate Division. In my view, however, the error was harmless and I would therefore affirm.
Chief Judge Cooke and Judges Jones, Wachtler, Meyer and Kaye concur in Per Curiam opinion; Judge Simons dissents and votes to affirm in a separate opinion in which Judge Jasen concurs.
Order reversed, etc.